DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 21-25, 29-33, 35, 53, 54, 67 and 68 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Markowitz et al. (US 2009/0262109 A1).
Regarding claim 1, Markowitz et al. (‘109) teach a method of displaying a pre-acquired three dimensional (3D) image of at least a portion of an organ of a patient (see [0069]-[0070]), the method comprising: receiving a plurality of electrical readings, each from a different electrode mounted on a catheter inside the portion of the organ of the patient, wherein the electrodes are mounted on the catheter at known distances from each other (see [0080]-[0081]); transforming the plurality of electrical readings to a corresponding plurality of image points (see Figs. 10, 18, and 19) using a mapping transformation that transforms each electrical reading of the catheter from inside the portion of the organ of the patient to an anatomically corresponding image point in the 3D image based on the known 
Regarding claim 2, Markowitz et al. (‘109) teach the method of claim 1, wherein the location of the at least one of the plurality of image points is maintained relative to the 3D image during changes to the location of the electrodes relative to an external reference coordinate system, if the location of the electrodes does not change in relation to the anatomy of the at least a portion of the organ (see [0237]).
Regarding claim 3, Markowitz et al. (‘109) teach the method of claim 1, wherein the mapping transformation is computed independently of a static inertial coordinate system and of manually positioned landmark points (see [0236]-[0245]).
Regarding claim 21, Markowitz et al. (‘109) teach the method of claim 1, further comprising: monitoring breathing movements of the patient; and correcting the electrical reading from the electrode mounted on the catheter inside the portion of the organ of the patient based on the breathing movements to obtain corrected electrical readings (see [0338]-[0340]).
Regarding claim 22, Markowitz et al. (‘109) teach the method of claim 21, wherein transforming electrical readings comprises transforming a plurality of corrected electrical (see [0338]-[0340]).
Regarding claim 23, Markowitz et al. (‘109) teach the method of claim 1, wherein the electrical readings include readings of potential difference between the electrode inside the organ and pad-electrodes attached to the outer surface of the patient (see 0225]).
Regarding claim 24, Markowitz et al. (‘109) teach the method of claim 23, wherein: electrical readings are normalized to a potential difference between two of the pad-electrodes to obtain normalized electrical readings; and transforming the electrical readings includes transforming the normalized electrical readings (see [0225]).
Regarding claim 25, Markowitz et al. (‘109) teach the method of claim 1, further comprising: receiving electrical readings from multiple electrodes mounted on a static catheter inside a defined first 
Regarding claim 29, Markowitz et al. (‘109) teach the method of claim 1, wherein the transforming is preformed based on the electrical readings with no use of manual registration between electrical readings and image points (see [0236]-[0245]).
Regarding claim 30, Markowitz et al. (‘109) teach the method of claim 1, further comprising correcting the pre-acquired 3D image according to the electrical readings, wherein the imaged portion of the organ of the corrected pre-acquired 3D image corresponds to the actual current anatomy of the imaged portion of the organ from which the electrical readings are obtained (see [0236]-[0245]).
Regarding claim 31, Markowitz et al. (‘109) teach the method of claim 30, wherein the correction of the pre-acquired 3D image is performed so that a distance between two given electrodes is constant across the corrected 3D image (see [0236]-[0245]).
Regarding claim 32, Markowitz et al. (‘109) teach the method according to of claim 30, wherein portions of the pre-acquired 3D image, imaging tissue external to the portion of the organ where the electrical readings are obtained are transformed according to the electrical readings obtained from the inside of the portion of the organ where the electrical readings are obtained (see [0236]-[0245]).
Regarding claim 33, Markowitz et al. (‘109) teach a system for displaying a pre-acquired three dimensional (3D) image of at least a portion of a heart of a patient (see [0069]-[0070]), the system comprising: an electrical interface for receiving at least one electrical reading from an electrode mounted on a catheter inside the portion of the organ of the patient; a program store storing code (see 
Regarding claim 35, Markowitz et al. (‘109) teach the system of claim 33, wherein the mapping transformation is computed independently of a static inertial coordinate system and of manually positioned landmark points (see [0236]-[0245]).
Regarding claim 53, Markowitz et al. (‘109) teach the system of claim 33, further comprising code for: monitoring breathing movements of the patient; and correcting the electrical reading from the electrode mounted on the catheter inside the portion of the organ of the patient based on the breathing movements to obtain corrected electrical readings (see [0338]-[0340]).
Regarding claim 54, Markowitz et al. (‘109) teach the system of claim 53, wherein transforming electrical readings comprises transforming a plurality of corrected electrical readings (see [0338]-[0340]).
Regarding claim 67, Markowitz et al. (‘109) teach a method of displaying a pre-acquired three dimensional (3D) image of at least a portion of an organ of a patient (see [0069]-[0070]), the method comprising: receiving an electrical reading from an electrode mounted on a catheter inside the portion of the organ of the patient (see [0080]-[0081]); transforming the electrical reading to an image point in the pre-acquired 3D image using a mapping transformation that transforms each electrical reading of the catheter from inside the portion of the organ of the patient to an anatomically corresponding image 
Regarding claim 68, Markowitz et al. (‘109) teach the method of claim 67, further comprising: receiving a plurality of electrical readings, each from a different electrode mounted on the catheter, wherein the electrodes are mounted on the catheter at known distances from each other (see [0080]-[0081]); and transforming the plurality of electrical readings to a corresponding plurality of image points using a mapping transformation that transforms each electrical reading of the catheter from inside the portion of the organ of the patient to an anatomically corresponding image point in the 3D pre-acquired image based on the known distances (see [0222]-[0245]; and Figs. 10, 18, and 19).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 7-12, 15-18, 43 and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Markowitz et al. (109) in view of Balachandran et al. (US 2016/0045133 A1).
Regarding claim 7, Markowitz et al. (‘109) teach the method of claim 1, but fail to explicitly teach receiving a new electrical reading; transforming the new electrical reading to a new anatomically corresponding image point using the mapping transformation; and displaying the 3D image with a marking of the new anatomically corresponding image point. However, Balachandran et al. (‘133) from the same field of endeavor do teach receiving a new electrical reading; transforming the new electrical reading to a new anatomically corresponding image point using the mapping transformation; and displaying the 3D image with a marking of the new anatomically corresponding image point (see [0043]-[0047]). It would be obvious to one of ordinary skill in the art to combine the invention of claim 1 with the features of Balachandran for the benefit of providing catheter orientation-independent characterization of cardiac conduction that would enable an electrophysiologist to diagnose disorders and deliver therapy (see Balachandran et al. [0085]).
Regarding claim 8, Markowitz et al. (‘109) in view of Balachandran et al. (‘133) teach the method of claim 7, wherein the mapping transformation is a transformation generated based on electrical readings all from a first part of the organ; and the new electrical reading is from a second part of the organ, different from the first part of the heart (see Markowitz et al. [0105], [0274]; and Balachandran et al. [0043]-[0047]).
Regarding claim 9, Markowitz et al. (‘109) in view of Balachandran et al. (‘133) teach the method of claim 8, wherein the organ comprises a heart and each of the first and second parts of the heart is selected from the group consisting of: right atrium (RA), left atrium (LA), right ventricle (RV), left ventricle (LV), and aorta (see Markowitz et al. [0105], [0274]; and Balachandran et al. [0043]-[0047]).

Regarding claim 11, Markowitz et al. (‘109) in view of Balachandran et al. (‘133) teach the method of claim 1, wherein the mapping transformation is generated based on a probabilistic correspondence model that defines the correspondence between the electrical readings and points of the pre-acquired image as a probability (see Balachandran et al. [0049]-[0056]; and Figs. 4A and 4B).
Regarding claim 12, Markowitz et al. (‘109) in view of Balachandran (‘133) teach the method of claim 11, wherein the probabilistic correspondence model is optimized while respecting the known distances between the electrodes that acquired the electrical readings (see Balachandran et al. [0049]-[0056]; and Figs. 4A and 4B).
Regarding claim 15, Markowitz et al. (‘109) in view of Balachandran et al. (‘133) teach the method of claim 10, wherein the mapping transformation is generated by performing: receiving image data representing the 3D image; receiving electrical readings from the catheter at multiple points inside the organ of the patient; and generating the mapping transformation based on the image data and the electrical readings (see Balachandran et al. [0043]-[0047]).
Regarding claim 16, Markowitz et al. (‘109) in view of Balachandran et al. (‘133) teach the method of claim 10, wherein the mapping transformation is generated by performing: receiving electrical readings from the catheter at multiple points inside the organ of the patient; receiving estimations of electrical reading data for points inside the 3D image; and generating the mapping transformation based on the electrical readings, and the estimations of electrical reading data (see Balachandran et al. [0043]-[0047])

Regarding claim 18, Markowitz et al. (‘109) in view of Balachandran et al. (‘133) teach the method of claim 16, wherein the estimations of electrical reading data are based on a simulation, the simulation being based on the 3D image (see Balachandran et al. [0049]-[0056]; and Figs. 4A and 4B).
Regarding claim 43, Markowitz et al. (‘109) in view of Balachandran et al. (‘133) teach the system of claim 33, wherein the mapping transformation is generated based on a probabilistic correspondence model between the electrical readings and points of the pre-acquired image wherein the mapping transformation is probabilistic (see Balachandran et al. [0049]-[0056]; and Figs. 4A and 4B).
Regarding claim 844 Markowitz et al. (‘109) in view of Balachandran et al. (‘133) teach the system of claim 43, wherein the probabilistic correspondence model is optimized while respecting the known distances between the electrodes that acquired the electrical readings (see Balachandran et al. [0049]-[0056]; and Figs. 4A and 4B).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK REMALY whose telephone number is (571)270-1491.  The examiner can normally be reached on Mon - Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK D REMALY/Primary Examiner, Art Unit 3793